DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 4/3/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Drawings
Figure 6A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Please see Paragraph 0042 of applicant’s written description states, “Figure 6A…according to known techniques in the art” See also MPEP § 608.02(g) for Prior Art Drawing illustration.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  The semicolon after “configured for on line 7 should be removed or replaced with a colon.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) being interpreted under 35 U.S.C. 112(f) is/are: Means for providing input information in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For examination purposes, the examiner interprets the structure for this element as a standard computer user interface input device such as a keyboard, mouse, trackball, touchpad, touchscreen, and/or microphone. Since there is no corresponding structure in the specification, 112(f) interpretation has not been used and a 112(b) rejection has been given below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for providing input information” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Paragraph [0045] describes the various computers and controllers of the invention. Although, the disclosure is devoid of any structure that performs the above function 'for providing input information' in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 14-20 are also rejected as being indefinite due to their dependence of the above mentioned claims. For examination purposes, the examiner interprets the structure for this element as a standard computer user interface input device such as a keyboard, mouse, trackball, touchpad, touchscreen, and/or microphone.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)		Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)		Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Englert (NPL: “Reactive Phase and Task Space Adaptation for Robust Motion Execution”), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1).

Regarding Claims 1 and 13,
Nagarajan teaches
A method for motion planning of an industrial robot, said method comprising (claim 1); A path planning system for an industrial robot, said system comprising: means for (claim 13) (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot” col. 7, lines 1-3; At least figs. 5-6 shows the method; At least figs. 7-8 shows the system.): 
providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool (“a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators.” Col. 7, lines 6-10; “a path planner or other component may provide a target motion state that indicates end effector 106 should transition from its current motion state to a motion state where the reference point 108 is positioned at waypoint 103, such as a target motion state where the reference point 108 is positioned at waypoint 103 with the end effector 106 at zero velocity. In many implementations, the path planner may provide multiple sequential waypoints to be achieved, such as one or more waypoints that are between waypoint 103 and the illustrated current position of the reference point 108.” Col. 8, line 60 to col. 9, line 3);
and 17FARL009-US/61001-1/236261 a computer in communication with the robot, said computer having a processor and memory configured for (Fig. 8 shows the computer with a processor and memory; “all or aspects of control system 702 may be implemented on one or more computing devices that are in wired and/or wireless communication with the robot 700, such as computing device 810.” Col. 19, lines 41-44);
generating an initial reference path, including selecting a candidate path from a repository of previously computed paths (“In some implementations, to generate a trajectory for a given actuator, the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator. In some implementations, the trajectory generator 586 selects a motion profile based on decision trees. Each of the motion profiles of the finite group may include a velocity profile, an acceleration profile, and/or a jerk profile. Accordingly, the trajectory generated based on a selected motion profile may define motion states (e.g., positions, velocities, accelerations, jerks over time) for the given actuator.” Col. 14, lines 23-36; Examiner Interpretation: The selected motion profile is interpreted to be the path that is yet to be scaled and transposed into the initial reference path.),
modeling a robot motion optimization problem (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot, where the trajectories are generated to lessen the chance of collision with one or more objects in the environment of the robot.” See at least Col. 7, lines 1-5; “the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15; Examiner Interpretation: The collision avoidance parameter is optimized for robot motion as well as the amount of time to travel between start and goal points.), 
using a computer having a processor and memory (“These software modules are generally executed by processor 814 alone or in combination with other processors. Memory 825 used in the storage subsystem 824 can include a number of memories including a main random access memory (RAM) 830 for storage of instructions and data during program execution and a read only memory (ROM) 832 in which fixed instructions are stored.” See at least Col. 20, lines 17-24), 
including defining an objective function (“the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15), 
and defining the start and goal points of the path as equality constraints (“the trajectory generator 586 utilizes the target motion state 580, the kinematic motion constraints 582, and the current motion state 584 to generate a trajectory for each of the actuators. The trajectory generator 586 generates the trajectories to transfer the current motion state 584 of the actuators to the target motion state 580 of the actuators in view of the kinematic motion constraints 582.” See at least Col. 14, lines 3-11; Examiner Interpretation: The current motion state and target motion state are interpreted to be used as start and goal point equality constraints since they are used to generate a trajectory that brings the robot from the current state to the target state, which can be specified locations.);
solving the robot motion optimization problem, by the computer, to yield the path of the tool (“This system may include trajectory generator 586 and/or kinematic motion constraints adjustment engine 520, which may be implemented by one or more components of a robot, such as a processor and/or robot control system of robot 100, robot 700 and/or other robot; and/or may be implemented by one or more computing device(s) that are separate from a robot, such as computing device 810.” Col. 16, lines 41-48),
Nagarajan does not explicitly teach
and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively; 
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Englert teaches
	Transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively (The upper 2 graphs in figure 2 display the reference plan (red) that is transformed to other plans in a way that the shape of the curve is scaled and transposed based on the new endpoint; “In general, we assume that the input of our approach is a reference plan τref in task space. Our approach adapts this reference plan to changes of the environment during execution.” Page 112, col. 1, lines 13-16; “The target was placed at a position that differs from the reference target position.” Page 115, col. 1, lines 32-33; Examiner Interpretation: The reference path by Englert is interpreted to be the candidate path and the initial reference path generated from it is the transformed plan in Englert.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).
Englert also does not explicitly teach
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])
Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccracking teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Mccracking to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 2,
Modified Nagarajan teaches 
The method according to Claim 1 
Nagarajan further teaches
wherein providing input information further includes providing obstacle data defining obstacles in a workspace of the robot (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3), 
and modeling a robot motion optimization problem includes defining a collision avoidance inequality constraint using the obstacle data (“the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29).

Regarding Claims 4 and 15,
Modified Nagarajan teaches 
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein selecting a candidate path includes selecting the candidate path based on proximity of a first and last point of the candidate path to the start point and the goal point, respectively
However, Mccrackin teaches
“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used” [0134].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Mccracking to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claims 5 and 16,
Modified Nagarajan teaches
The method according to Claim 4
The system according to Claim 15
Nagarajan further teaches
wherein selecting a candidate path further includes selecting the candidate path based on at least one of a solution quality of the candidate path (“the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator.” Col. 14, lines 24-28), 
Nagarajan does not explicitly teach
and an obstacle environment used in computing the candidate path.
However, Schönherr teaches
“The library of motion plans 122 stores candidate motion plans for performing one or more particular tasks. A task can be defined in relation to objects or obstacles in the workcell (e.g., moving an object while avoiding an obstacle)” [0030]; “The pre-generated candidate motion plan is selected from the library of candidate motion plans 122. The system selects the available candidate motion plan that best matches the present observations of the robot in the workcell.” See at least [0039-0041]; Examiner Interpretation: The observations in the workcell corresponds to an obstacle environment.

Regarding Claims 6 and 17,
Modified Nagarajan teaches
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein transposing and scaling the candidate path to define the initial reference path includes computing a first deviation of a first point of the candidate path from the start point and a second deviation of a last point of the candidate path from the goal point, and computing points on the initial reference path by proportionally applying the first deviation and the second deviation along a length of the candidate path.
However, Englert teaches
	Transposing and scaling a reference plan based on endpoint deviation (We propose to transform the current task space plan τplan in such a way that two conditions are afterwards fulfilled: 1) The current state y of the robot is on the plan: τplan(s) = y. 2) The current goal g is the last state in the plan: τplan(1) = g. For achieving these conditions, the plan τplan is transformed for the remaining phase                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [s, 1] with the update equation

    PNG
    media_image1.png
    63
    486
    media_image1.png
    Greyscale

Here, ∆y = y−τplan(s) is the distance that the robot is apart from the plan and ∆g = g − gprev is the change of the goal state. The transformation properties are visualized in two dimensional example motions in Figure 2. The upper graph in Figure 2(a) shows motions in a two dimensional task space. The red graph is the reference plan. The blue, green and black graphs are transformations of this reference plan to different target positions (represented as circles) and are computed with Equation (7). The upper graph in Figure 2(b) shows another demonstration of our transformation. Thereby, the goal moved during the motion execution (small dots show movement of goals). The transformation of the plan was performed continuously in each time step. The shape of the reference plan is maintained and transformed to the current situation. See at least page 113, col.1 line 47 to col. 2, line 21 and upper graphs of fig. 2; Examiner Interpretation: The reference curve in Englert is interpreted as the candidate path. ∆y is the first endpoint deviation and ∆g is the last endpoint deviation and                         
                            
                                
                                    s
                                
                                ~
                            
                        
                     represents how far along the curve.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).

Regarding Claim 7,
Modified Nagarajan teaches
The method according to Claim 6 
Nagarajan does not explicitly teach
wherein points on the initial reference path are computed using an equation:
                
                    
                        
                            q
                        
                        
                            α
                        
                    
                    =
                    
                        
                            p
                        
                        
                            α
                        
                    
                    +
                    
                        
                            1
                            -
                            α
                        
                    
                    
                        
                            δ
                        
                        
                            0
                        
                    
                    +
                    α
                    
                        
                            δ
                        
                        
                            1
                        
                    
                
            
Where                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                        
                     is a point on the initial reference path,                         
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                        
                     is a point on the candidate path,                        
                             
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                        
                     is the first deviation,                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     is the second deviation, and                         
                            α
                        
                     is a proportional distance along the candidate path in a range from zero to one.
However, Englert teaches
Transposing and scaling a reference plan based on endpoint deviation with the same equation modified (We propose to transform the current task space plan τplan in such a way that two conditions are afterwards fulfilled: 1) The current state y of the robot is on the plan: τplan(s) = y. 2) The current goal g is the last state in the plan: τplan(1) = g. For achieving these conditions, the plan τplan is transformed for the remaining phase                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [s, 1] with the update equation

    PNG
    media_image1.png
    63
    486
    media_image1.png
    Greyscale

Here, ∆y = y−τplan(s) is the distance that the robot is apart from the plan and ∆g = g − gprev is the change of the goal state. The transformation properties are visualized in two dimensional example motions in Figure 2. The upper graph in Figure 2(a) shows motions in a two dimensional task space. The red graph is the reference plan. The blue, green and black graphs are transformations of this reference plan to different target positions (represented as circles) and are computed with Equation (7). The upper graph in Figure 2(b) shows another demonstration of our transformation. Thereby, the goal moved during the motion execution (small dots show movement of goals). The transformation of the plan was performed continuously in each time step. The shape of the reference plan is maintained and transformed to the current situation. See at least page 113, col. 1 line 47 to col. 2, line 21 and upper graphs of fig. 2; Examiner Interpretation: ∆y is the first endpoint deviation and ∆g is the last endpoint deviation and                         
                            
                                
                                    s
                                
                                ~
                            
                        
                     represents how far along the curve. Plug in 0 for s to make s the starting point of the curve, resulting in                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [0, 1].                        
                             
                            
                                
                                    s
                                
                                ~
                            
                            =
                            α
                        
                     as both represent proportion along path, ∆g = g − gprev =                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    , ∆y = y−τplan(s) = y−τplan(0) =                         
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                        
                    . The first τplan(                        
                            
                                
                                    s
                                
                                ~
                            
                        
                    ) is the same as                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                        
                     since it is the resulting point on the transposed/scaled curve. The second τplan(                        
                            
                                
                                    s
                                
                                ~
                            
                        
                    ) is the same as                         
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                        
                     since it is a point on the reference curve. Plugging in these to Englert’s equation results to                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            δ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    α
                                    -
                                    1
                                
                                
                                    1
                                    -
                                    0
                                
                            
                        
                      which simplifies to the claimed equation                        
                             
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                            +
                            α
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    .)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).

Regarding Claims 10 and 20,
Modified Nagarajan teaches
The method according to Claim 1 further comprising
The system according to Claim 13 wherein the computer is further configured for 
Nagarajan further teaches
computing motions of all joints of the robot which cause the tool to follow the path, and providing joint motion commands to the robot (“Regardless of the particular technique(s) utilized to generate trajectories that lessen the chance of collision with one or more objects, the trajectories may be provided for operating the actuators of the robot. For example, the trajectories may be provided to one or more low level controllers for generating control commands based on the generated trajectories and providing those control commands to drivers associated with corresponding actuators.” See at least Col. 3 lines 40-47).

Regarding Claim 11,
Nagarajan teaches
A method for planning a path of an industrial robot, said method comprising (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot” col. 7, lines 1-3)
providing a start point and a goal point for a path of a tool on the robot  (“a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators.” Col. 7, lines 6-10; “a path planner or other component may provide a target motion state that indicates end effector 106 should transition from its current motion state to a motion state where the reference point 108 is positioned at waypoint 103, such as a target motion state where the reference point 108 is positioned at waypoint 103 with the end effector 106 at zero velocity. In many implementations, the path planner may provide multiple sequential waypoints to be achieved, such as one or more waypoints that are between waypoint 103 and the illustrated current position of the reference point 108.” Col. 8, line 60 to col. 9, line 3), 
generating an initial reference path by selecting a candidate path from a repository of previously computed paths  (“In some implementations, to generate a trajectory for a given actuator, the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator. In some implementations, the trajectory generator 586 selects a motion profile based on decision trees. Each of the motion profiles of the finite group may include a velocity profile, an acceleration profile, and/or a jerk profile. Accordingly, the trajectory generated based on a selected motion profile may define motion states (e.g., positions, velocities, accelerations, jerks over time) for the given actuator.” Col. 14, lines 23-36; Examiner Interpretation: The selected motion profile is interpreted to be the path that is yet to be scaled and transposed into the initial reference path.)
modeling and solving a robot motion optimization problem  (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot, where the trajectories are generated to lessen the chance of collision with one or more objects in the environment of the robot.” See at least Col. 7, lines 1-5; “the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15; Examiner Interpretation: The collision avoidance parameter is optimized for robot motion as well as the amount of time to travel between start and goal points.)
Nagarajan does not explicitly teach
and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, 
using the initial reference path as a first iteration to yield the path of the tool, 
and storing the path in the repository.
However, Englert teaches
	Transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively (The upper 2 graphs in figure 2 display the reference plan (red) that is transformed to other plans in a way that the shape of the curve is scaled and transposed based on the new endpoint; “In general, we assume that the input of our approach is a reference plan τref in task space. Our approach adapts this reference plan to changes of the environment during execution.” Page 112, col. 1, lines 13-16; “The target was placed at a position that differs from the reference target position.” Page 115, col. 1, lines 32-33; Examiner Interpretation: The reference path by Englert is interpreted to be the candidate path and the initial reference path generated from it is the transformed plan in Englert.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).
Englert also does not explicitly teach
using the initial reference path as a first iteration to yield the path of the tool, 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])
Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccracking teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Mccracking to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 12,
Modified Nagarajan teaches
The method according to Claim 11
Nagarajan further teaches
wherein modeling a robot motion optimization problem further includes defining an equality constraint based on system dynamics or kinematics equations for each joint of the robot, defining inequality constraints based on joint position, velocity, acceleration and jerk limits (“In some implementations, a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators. The kinematic motion constraints include acceleration constraints for the actuators and optionally include one or more additional constraints such as velocity constraints and/or jerk constraints. In implementations described herein, the acceleration constraints and/or other kinematic constraints that are used by the real-time trajectory generator to generate trajectories at a given time are determined so as to lessen the chance of collision with one or more obstacles in the environment of the robot. For example, the acceleration constraints for a given actuator at the given time may each be determined based on a configuration of the robot at the given time and/or based on determining how movement of the given actuator in a direction of the acceleration constraint would change the configuration of the robot relative to the one or more obstacles.” See at least Col. 7, lines 6-26; “For example, the segment 101A may be traversed based on time-optimal trajectories that are generated based on static maximum/minimum kinematic motion constraints, where the static constraints are set to achieve time-optimal performance within constraints of the actuators 104a-g.” col. 8, lines 23-28; “The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. ... In some implementations, the default acceleration constraints and/or other kinematic motion constraints may be determined in view of a dynamic model of the robot.” Col. 13, line 49 to Col. 14, line 2; “the engine may determine the acceleration constraints for the actuators based on a current configuration of the actuators (e.g., as determined based on the current motion state 584” Col. 14, lines 61-64.; Examiner Interpretation: Constraints based on the configuration of actuators and the dynamic model of the robot are both constraints based on system dynamics. These constraints are considered to be inequality constraints because they are limits that must be true when motion planning. Actuators are interpreted to be joints on a robot.),
and defining a collision avoidance inequality constraint based on robot workspace obstacle data (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3; “the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Englert (NPL: “Reactive Phase and Task Space Adaptation for Robust Motion Execution”), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Wang (US 20200023518 A1).

Regarding Claim 3,
Modified Nagarajan teaches 
The method according to Claim 2
Nagarajan does not explicitly teach
wherein the collision avoidance inequality constraint is that a minimum robot-to-obstacle distance for each computed pose of the robot must exceed a predefined threshold.
However, Wang teaches
“Expression (4) is a limiting condition specifying that a distance d(x.sub.q, O.sub.q) between a point x.sub.q on the movement path and a surface O.sub.q of the obstacle W is equal to or greater than a predetermined threshold d.sub.min for all q.” [0019]; “Expressions (1)-(4) calculate such a movement path as to be the minimum distance while satisfying limiting conditions specifying the input start point x.sub.0 and end point x.sub.h of the movement path, specifying that the velocity V.sub.x and the acceleration A.sub.x of the robot 2 fall within the predetermined ranges, and specifying that the distance d(x.sub.q, O.sub.q) between the point X.sub.q on the movement path and the surface O.sub.q on the obstacle W is equal to or greater than the threshold d.sub.min.” [0026]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Modified Nagarajan to further include the teachings of Wang to productively operate a robot while avoiding obstacles, robots, and humans that exist in the workspace (“Thus, the robot system 1 according to this embodiment has an advantage of being able to improve productivity while avoiding mutual interference when there is an obstacle W such as another robot or a human being that moves within the motion range. In addition, by using a non-linear mapping function as the mapping function f, it is possible to deal with not only a case where the obstacle W performs translational movement, but also a case where the obstacle W rotates, or a case where the shape of the obstacle W changes like a robot or a human being.” [0033]; “the path adjustment unit dynamically adjusts the current movement path using the derived mapping function. This makes it possible to improve productivity while avoiding mutual interference when performing collaborative work, with another robot or a person being present in a motion range.” [0048])

Regarding Claim 14,
Modified Nagarajan teaches
The system according to Claim 13 
Nagarajan further teaches 
wherein providing input information further includes providing obstacle data defining obstacles in a workspace of the robot (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3), 
and modeling a robot motion optimization problem includes defining a collision avoidance inequality constraint using the obstacle data (“the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29), 
Nagarajan does not explicitly teach
wherein the collision avoidance inequality constraint is that a minimum robot- to-obstacle distance for each computed pose of the robot must exceed a predefined threshold.
However, Wang teaches
“Expression (4) is a limiting condition specifying that a distance d(x.sub.q, O.sub.q) between a point x.sub.q on the movement path and a surface O.sub.q of the obstacle W is equal to or greater than a predetermined threshold d.sub.min for all q.” [0019]; “Expressions (1)-(4) calculate such a movement path as to be the minimum distance while satisfying limiting conditions specifying the input start point x.sub.0 and end point x.sub.h of the movement path, specifying that the velocity V.sub.x and the acceleration A.sub.x of the robot 2 fall within the predetermined ranges, and specifying that the distance d(x.sub.q, O.sub.q) between the point X.sub.q on the movement path and the surface O.sub.q on the obstacle W is equal to or greater than the threshold d.sub.min.” [0026]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Modified Nagarajan to further include the teachings of Wang to productively operate a robot while avoiding obstacles, robots, and humans that exist in the workspace (“Thus, the robot system 1 according to this embodiment has an advantage of being able to improve productivity while avoiding mutual interference when there is an obstacle W such as another robot or a human being that moves within the motion range. In addition, by using a non-linear mapping function as the mapping function f, it is possible to deal with not only a case where the obstacle W performs translational movement, but also a case where the obstacle W rotates, or a case where the shape of the obstacle W changes like a robot or a human being.” [0033]; “the path adjustment unit dynamically adjusts the current movement path using the derived mapping function. This makes it possible to improve productivity while avoiding mutual interference when performing collaborative work, with another robot or a person being present in a motion range.” [0048])

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Englert (NPL: “Reactive Phase and Task Space Adaptation for Robust Motion Execution”), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Hosek (US 6216058 B1).

Regarding Claims 8 and 18,
Modified Nagarajan teaches
The method according to Claim 1 
The system according to Claim 13
Nagarajan further teaches
wherein modeling a robot motion optimization problem further includes defining an equality constraint based on system dynamics or kinematics equations for each joint of the robot, and defining inequality constraints, including robot joint rotational velocity, acceleration and jerk not exceeding predefined thresholds (“In some implementations, a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators. The kinematic motion constraints include acceleration constraints for the actuators and optionally include one or more additional constraints such as actuator velocity constraints and/or jerk constraints. In implementations described herein, the acceleration constraints and/or other kinematic constraints that are used by the real-time trajectory generator to generate trajectories at a given time are determined so as to lessen the chance of collision with one or more obstacles in the environment of the robot. For example, the acceleration constraints for a given actuator at the given time may each be determined based on a configuration of the robot at the given time and/or based on determining how movement of the given actuator in a direction of the acceleration constraint would change the configuration of the robot relative to the one or more obstacles.” See at least Col. 7, lines 6-26; “For example, the segment 101A may be traversed based on time-optimal trajectories that are generated based on static maximum/minimum kinematic motion constraints, where the static constraints are set to achieve time-optimal performance within constraints of the actuators 104a-g.” col. 8, lines 23-28; “The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. ... In some implementations, the default acceleration constraints and/or other kinematic motion constraints may be determined in view of a dynamic model of the robot.” Col. 13, line 49 to Col. 14, line 2; “the engine may determine the acceleration constraints for the actuators based on a current configuration of the actuators (e.g., as determined based on the current motion state 584” Col. 14, lines 61-64.; Examiner Interpretation: Constraints based on the configuration of actuators and the dynamic model of the robot are both constraints based on system dynamics. These constraints are considered to be inequality constraints because they are limits that must be true when motion planning. Actuators are interpreted to be joints on a robot.), 
and joint positions not exceeding predefined limits (“The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, … minimum/maximum positions” Col. 13, lines 49-51).
Nagarajan does not explicitly teach
robot tool center point velocity, acceleration and jerk not exceeding predefined thresholds, 
However, Hosek teaches
“In general, different sets of constraints are considered for each end effector of the robot. Typically, a set of constraints may include the maximum allowable velocity, acceleration, jerk, and jerk rate, which are imposed on the center point of the end effector.” Col. 5, lines 53-57
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Hosek for safe and efficient operation (“additional constraints, such as limited velocity and jerk, are typically required for safe operation and trajectory tracking reasons. Accordingly, a computationally efficient system that calculates a transfer trajectory without causing the substrate to slide and without violating prescribed constraints is required for maximum substrate throughput levels.” Col. 1, lines 37-43)

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Englert (NPL: “Reactive Phase and Task Space Adaptation for Robust Motion Execution”), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Ames (US 20210053220 A1).

Regarding Claims 9 and 19,
Modified Nagarajan teaches
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein solving the motion optimization problem includes iteratively solving the motion optimization problem until a solution converges to a predefined convergence criteria.
However, Ames teaches
“The exit condition evaluation at 314 may be a determination that an estimated jerk limited velocity is sufficient relative to a defined criteria, and/or may be the performance of a defined number of iterations of refining the jerk limited velocity estimate, e.g. converging to a suitable jerk limited velocity estimate. For example, to determine whether a jerk limited velocity estimate is sufficient, the processor-based system may determine a difference between a jerk limited velocity or velocity squared estimate for a current iteration and a jerk limited velocity or velocity square estimate for a most recent previous iteration. The processor-based system can then determine whether the difference is within a defined acceptable difference threshold. The difference threshold may be selected to reflect the fact that gradual improvements in the jerk limited velocity estimate will result in the difference becoming smaller with each iteration by the jerk limited optimizer. The specific difference threshold will be application specific, and will depend on balancing a desire for optimized jerk limited velocity of a robot or robotic appendage versus the speed of calculating the optimized jerk limited velocity.” [0140]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Ames for a quickly and less computationally intense method to optimize a robot path between two poses within constraints (“It is typical for a robot or portion thereof to move along a path or trajectory, from a start pose or configuration to an end pose or configuration with one or more intermediary poses or configurations there between. One problem in robotics is maximizing a velocity of the robot or portion thereof along the path, while maintaining limits on acceleration and minimizing any jerking of the robot or portion thereof resulting from the motion. Such can be posed as an optimization problem, that is to optimize velocity along a geometric path without violating any constraints. The constraints in this context include constraints on velocity, acceleration, and jerk (i.e., the derivative of acceleration with respect to time). Optimizing velocity while observing a limit on jerking (i.e., a jerk limit) is typically a computationally difficult problem. Conventional approaches employ non-linear optimization methods. These non-linear optimization methods are typically slow to solve, and are prone to getting stuck in non-optimal local minima, resulting in faulty solutions. Faster, less computational intense, and more robust techniques to optimize velocity of robots or portions thereof without violating constraints on acceleration and jerk are commercially desirable.” See at least [0003-0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eberst (IDS: US 9701019 B2) is pertinent because it discusses planning the motion control of a robot based on iterations starting from an initial chart or plan.
Holmes (US 4403281 A) is pertinent because it modifies the motion of a robot based on sensed deviations from the predetermined path. This invention similarly adjusts an old path for use in a new situation.
Liu (US 20200278686 A1) is pertinent because it selects a motion path to iteratively optimize.
Xiong (IDS: US 20190202056 A1) is pertinent because it has a similar iterative path generation method using constraints.
Keshmiri (US 20170364076 A1) is pertinent because it generates a path by interpolating from start and end points and the use of a reference point. It further discusses how a user can adjust these points.
Kim (IDS: US 8924016 B2) is pertinent because it discusses inputting obstacle data and selecting a path from storage.
Akiyama (US 20060149421 A1) is pertinent because it picks a predetermined path based on an object and modifies a start point.
Wernersbach (US 10105849 B1) is pertinent because it adjusts a predetermined path with start and end points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Ian Jen/Primary Examiner, Art Unit 3664